El Juez Presidente Señoe Teavieso
emitió la opinión del tribunal.
Fortunato Delgado Osorio trabajaba para el Programa de Emergencia de Guerra, en calidad de “laborer” en la reparación de nna escnela pública en el pneblo de Carolina. El día 8 de octubre de 1945 se retiró a sn bogar a las 4:00 de la tarde, al terminar sn jornada de trabajo. Cinco_ días más tarde fué conducido enfermo al Hospital, en donde fa-lleció minutos después de sn llegada.
*792El Administrador del Fondo del Estado ordenó' el cierre y archivo del caso, basándose en que por la investigación practicada no quedó comprobada la ocurrencia de accidente alguno, ni tampoco que la muerte del obrero fuera ocasio-nada por una enfermedad ocupacional reconocida por la ley y adquirida con motivo del trabajo. Recurrieron los benefi-ciarios del obrero ante la Comisión Industrial y ésta, en ju-lio 15 de 1946, dictó su resolución declarando que el obrero había muerto a consecuencia de una pulmonía contraída por habérsele agravado su condición idiopática (monga), en el curso de su trabajo y como consecuencia del mismo. La Co-misión revocó la decisión del Administrador y ordenó el pago de la compensación correspondiente a los beneficiarios. De-negada la reconsideración solicitada por el Administrador, interpuso éste el presente recurso.
Alega el recurrente quo la Comisión Industrial erró al declarar compensable un caso en el cual no resultó probado un accidente de acuerdo con los preceptos de la Ley de Com-pensaciones por Accidentes del Trabajo.
De acuerdo con la prueba practicada en la vista ante la Comisión, el trabajo que hacía el obrero el día 8 de octubre consistía en repicar las paredes para cortar el empañetado viejo, usando para ello un cortafrío y un marrón que pesaba aproximadamente dos libras. En ese trabajo se levantaba mucho polvo, lo que hacía que el obrero estornudara mucho y se soplara la nariz con frecuencia. El obrero, quien era un hombre joven, fuerte y saludable, se quejaba ese día de un fuerte dolor de cabeza y sudaba mucho y como hacía mucho sol en el sitio donde trabajaba, el maestro de obras lo cambió para que trabajara a la sombra. En ese mismo día faltaron al trabajo cuatro obreros por estar todos ellos su-friendo de monga. El día 8 de octubre, cuando salió para el trabajo, el obrero tenía una fuerte gripe, tosía y tenía la nariz tupida; y cuando regresó a su casa por la tarde llegó con fiebre. Al día siguiente siguió con la fiebre y escupía *793sangre. El doctor le recetó dos veces, sin verlo. El día 13 de octubre se empeoró, lo llevaron, adonde el Dr. González y cuando éste fue a examinarlo encontró que ya había muerto.
Declaró el Dr. González que cuando vió al obrero en el cuarto de operaciones ya estaba muerto; que le dijeron que el enfermo hacía cinco días que tenía gripe, con mucha fa-tiga, dolor en el pecho, especialmente sobre el corazón; que tuvo que firmar la defunción “y supuse que fuera angina de pecho, creyendo que eso no excluye que fuera pulmonía”; que una pulmonía puede producir un dolor muy fuerte sobre la región del corazón; y que dados los antecedentes de este caso, existe una fuerte posibilidad de que la causa de la muerte fuera una pulmonía.
El Dr. Yadi, después de oír toda la prueba presentada, declaró que en su opinión “lo más probable es que el obrero haya muerto de una pulmonía”; que una persona que está en un estado físico de gripe, trabajando al sol, sudando y aspirando polvo tiene la resistencia por debajo de lo normal y está expuesto a una complicación; que una gripe no mata a nadie y que hasta ahora no se ha visto un caso que se haya muerto de monga; que para que una monga mate a uno, tiene que darle una complicación, una pulmonía, bronconeu-monia o pulmonía doble; que la complicación más probable en un caso de gripe es la pulmonía.
Declaró el Dr. García Estrada que todo lo que se diga con respecto a este caso es meramente especulativo; que lo correcto hubiera sido practicar una autopsia para determi-nar la verdadera causa de la muerte; que un médico no puede llegar a una conclusión exacta de qué murió este hombre; que cree posible que el obrero muriera de un ataque de angina de pecho; y que para que se establezca definitivamente que el obrero murió de pulmonía, debió haberse practicado una autopsia.
Declaró extensamente el Dr. Cordero, llegando a la con-clusión de que en su opinión el obrero no murió de una an*794gina de pecho. Dijo, además, que “cualquiera de los proce-sos neumónicos pueden producirse como complicación de una influenza; como pudo haber una bronconeumonia, como una neumonia lobular.”
La Ley de Compensaciones por Accidentes del Trabajo núm. 45 de 18 de abril de 1935, Comp. 1941, pág. 376, dis-pone en su sección 1:
“§2. Las disposiciones de esta Ley serán aplicables a todos los obreros y empleados que trabajen para los patronos a quienes se re-fiere el párrafo siguiente, que sufran lesiones o se inutilicen, o que pierdan la vida por accidentes que provengan de cualquier acto o función inherente a su trabajo o empleo y que ocurran en el curso de éste, y como consecuencia del mismo o por enfermedades o muerte derivadas de la ocupación, según se especifican en la sección si-guiente. ’ ’
Las conclusiones de la Comisión en cuanto a la causa de la muerte del obrero están sostenidas por la prueba testifical y por la pericial. No podemos decir que la Comisión errara al sostener que el polvo que el obrero inhalaba durante el curso de su trabajo fué la causa próxima de la complicación que le produjo la muerte. Es nuestro deber respetar dichas conclusiones. Montaner v. Comisión Industrial, 54 D.P.R. 722.
 No hay duda alguna en cuanto a que si el obrero, debido a su condición idiopática en el día 8 de octubre, se hubiese caído mientras trabajaba y perdido la vida como consecuencia de esa caída, sus beneficiarios tendrían derecho a la compensación concedida por la ley. En Montaner, Administrador, v. Comisión Industrial, 55 D.P.R. 900, al confirmar la decisión de la Comisión a favor de los beneficiarios de un obrero que mientras abría una zanja en una colonia de caña, sufrió un ataque epiléptico, cayó dentro de la zanja y se ahogó, dijimos:
,“Si la caída del obrero Juan Matos hubiese sido motivada por su propia negligencia, seguramente el Fondo del Seguro del Estado no hubiera podido interponer la defensa de negligencia contribuyente *795en oposición a la reclamación. No vemos razón alguna que nos obli-gue a establecer una diferencia entre la negligencia contribuyente y la condición idiopátiea del obrero, como causas determinantes de. un accidente, cuando ni una ni otra aparecen incluidas.entre las circuns-tancias que de acuerdo con la Sección 4 de la ley (supra) impiden la concesión de una compensación.”
Véanse: Montaner v. Comisión y Sucesión Santiago, 54 D.P.R. 121; Montaner v. Comisión, 55 D.P.R. 985 y Montaner v. Comisión, 54 D.P.R. 797.
En el caso de autos el obrero se encontraba enfermo en el momento en que comenzó a trabajar el día 8 de octubre de 1945. Se quejaba de dolor de cabeza, tosía y estornudaba con frecuencia, síntomas indicativos de que sufría de la en-fermedad conocida por la monga, campo fértil para el desa-rrollo de un proceso neumónico que pudiera costarle la vida* No obstante el conocimiento que tenía de la condición idio-pátiea del obrero, el patrono no solamente le permitió que siguiera trabajando, si que le asignó un trabajo que además de tener que hacerse al sol y de requerir un grande y con-tinuo esfuerzo físico, levantaba gran cantidad de polvo, que inhalada por el trabajador no podía menos que agravar- su condición idiopátiea, disminuyendo su resistencia, hasta ha-cerle víctima del proceso neumónico que le causó la muerte.
El tratadista Horowitz, en su obra titulada “Injury and Death Under Workmen’s Compensation Laivs”, Ed. 1944, pág. 147, dice:
“Las enfermedades no surgen necesariamente del empleo. Pero cuando se demuestra una relación causal entre, la enfermedad y el empleo, y hay evidencia de repetidos aunque pequeños traumas sobre el cuerpo o el daño corporal resulta de la exposición a la intemperie o de un esfuerzo, aun durante un período de meses más bien que en un momento específico, la enfermedad es compensable, bien como una enfermedad enteramente nueva o como una enfermedad preexistente que ha sido agravada. Así, la inhalación de polvo de arena es con-siderada como un trauma repetido sobre los pulmones, y si agrava una tuberculosis durmiente, o produce una silicosis, estas enferme-*796dades, estando casualmente relacionadas con el empleo surgen del mismo. La agravación de muchas enfermedades, tanto las de tipos usuales como las no usuales, es claramente compensable. Así, en muchos estados se han concedido compensaciones basadas en que un cáncer o tumor maligno (cuya causa es generalmente desconocida) ha sido agravado y su propagación acelerada . . . Cuando la adju-dicación de compensación se basa en testimonio médico de que existe una relación causal, el fallo será sostenido, no importa la opinión privada de la corte en cuanto al cáncer. ’ ’
Véase: Dupre v. Atlantic Refining Co., 98 Conn. 646, 120 Atl. 288.
Apareciendo de la prueba pericial practicada que existe la posibilidad de que el obrero muriera como consecuencia de una pulmonía y que la causa de ésta fuera la inhalación del polvo levantado durante el curso del trabajo, opinamos que la Comisión Industrial no erró al dictar la resolución recu-rrida, la cuál debe ser confirmada.
El Juez Asociado Sr. Snyder no intervino.